Citation Nr: 9930428	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
active psoriasis, including psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's service-connected psoriasis is currently 
manifested by mildly hyperkeratotic elevated patches on the 
back of the both hands with no evidence of psoriatic 
arthritis, and without ulceration, extensive crusting, 
nervous manifestations or exceptional repugnance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected chronic active psoriasis, including 
psoriatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.118, 
Diagnostic Codes 7806, 7816 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran developed 
psoriasis in 1953.  In that same year he developed arthritis 
in both ankles.  

The veteran was accorded a VA examination in March 1954.  At 
that time, he complained of multiple psoriasiform lesions on 
the body surface.  He reported that his ankles felt stiff 
upon arising but limbered up throughout the day.  He also 
complained skin lesions over his entire body surface from 
psoriasis.  On examination, small psoriasiform lesions all 
the way from the size of an eraser on a pencil to the size of 
a dime were noted.  The lesions were described as small and 
not confluent.  It was noted that there was a lot of normal 
skin between the lesions which were red, ebonated with fawned 
colored scale covers.  There were no bleeding lesions, no 
excretions, bulla, vesicles and so forth.  There were some 
papules noted.  The lesions were extensive, involving the 
trunk, and buttocks mostly with two or three lesions on the 
face and chest anteriorly and posteriorly.  There was no 
evidence of arthritis of the ankles.  The diagnosis was 
minimal residuals of arthritis from psoriasis.  Multiple 
lesions of psoriasis throughout the body, small, but numerous 
lesions.  

In a March 1954 rating decision, the RO granted service 
connection for psoriasis generalized and extensive with 
minimal arthritis and assigned a 40 percent evaluation.  

The veteran was afforded a VA examination in April 1957.  At 
that time, he complained of recurrent psoriasis and stiffness 
of his ankles.  He reported occasional stiffness of the hands 
and fingers but no swelling of any joints.  On examination, 
there was some seborrhea of the scalp, but no typical 
psoriatic lesions on the scalp, face, trunk, or extremities 
except for a few small lesions on his face and the elbow.  
There was a nickel-sized patch of reddish sharply outlined 
papular scaly eruption compatible with the diagnosis of 
psoriasis over the left elbow.  Examination of the ankle 
joints, hands, and wrist joints was essentially negative.  
There was no limitation of motion, no tenderness, and no 
crepitation.  X-rays revealed no evidence of arthritis.  The 
diagnosis was psoriasis, chronic, generalized in the state of 
remission, with very minimal findings and psoriatic arthritis 
by history, not found clinically.  

In a May 1957 rating decision, the veteran's disability 
evaluation was reduced to noncompensable.  

The veteran was accorded a VA examination in May 1967.  At 
that time, he complained of skin lesions confined to his 
hands, knees, elbows, legs, and buttocks.  He reported that 
there was some itching and because of the appearance it 
produced some emotional effect on him for a cosmetic 
viewpoint.  He also reported constant aches of mild character 
in his ankles and hands.  

On examination of the face, there were some depressed small 
crater-like scars over the cheeks indicative of old burned-
out acne vulgaris noted.  There were no active lesions seen.  
The face and the entire back down to the buttocks showed 
similar scars indicative of inactive acne vulgaris.  In the 
external left ear, there were two small nummular lesions of 
psoriasis, one over the upper portion of the helix, and a 
small one on the vestibule of the left ear.  The right ear, 
face and neck were perfectly clear otherwise.  The scalp 
showed no evidence of psoriasis lesions.  On the dorsum of 
the elbows, there were large typical psoriasis lesions of 
circinate type noted.  The left lower extremity was 
practically absent for lesions except for a small reddish one 
over the malleolus area.  The right lower extremity showed 
the greatest number of lesions over any area of the body.  
Lesions were noted below the knee joint, midportion of the 
right tibial region, medial malleolus area, dorsum of both 
hands and metacarpals of both hands.  There was full range of 
motion of all joints.  The diagnoses were psoriasis chronic, 
nummular and circinate in type on the dorsum of both hands, 
left ear, right buttock, right lower extremity, and external 
malleolus of the left ankle, mild in degree, and active; not 
found nor substantiated any arthritis due to psoriasis of any 
joint; and cicatrices multiple both cheeks and entire back, 
residuals of old healed acne vulgaris.  

The veteran was accorded a VA skin examination in June 1972.  
At that time, he reported flare-ups that would go into almost 
complete remission.  On examination of the skin, there were 
fine, scaly erythematous changes throughout the scalp.  The 
face, including the ears, was clear of lesions.  There was 
psoriatic plaque on the posterior aspect of the left elbow.  
There was similar plaque on the right extensor surface of the 
right elbow.  Lesions were noted on the anterior aspect of 
the right thigh, lateral aspect of the left leg, left scapula 
and metacarpal phalangeal joints bilaterally.  There was no 
deformity or restriction of motion noted on the joints.  The 
diagnosis was psoriasis.  

The veteran was accorded a VA joints examination in March 
1998.  At that time, he reported that his skin disease was 
only mildly active with some symptomatic scale on the back of 
his hands.  He also reported pain in his ankles, low back, 
neck, elbows, and fingers, bilaterally, which was relieved 
with over the counter medication.  On examination, there were 
scattered, hyperkeratotic, elevated patches on the back of 
the hands bilaterally with a shimmery scale.  No other 
psoriatic skin disease was noted on examination of the 
elbows, trunk, or lower extremities.  The veteran's hands 
were within normal limits with full painless range of motion.  
There was no pitting of the nail beds and no synovial 
thickening or sausage digits noted at the distal and proximal 
interphalangeal joints.  The metacarpophalangeal joints were 
unremarkable.

Examination of the elbows revealed full, painless range of 
motion.  There was diminished range of motion in the ankles.  
There was also some tenderness at the tibial talar joint with 
no synovial thickening.  Examination of the neck revealed 
diminished range of motion.  There was no sacroiliac joint 
tenderness of the lower back.  Lumbosacral spine examination 
revealed diminished range of motion.  X-rays of the hands, 
elbows, ankles, and sacroiliac joints were negative.  X-rays 
of the lumbar and cervical spine revealed degenerative joint 
disease.  The impressions were psoriasis, skin involvement 
limited to the hands; osteoarthritis of cervical spine and 
lumbosacral spine; and arthralgia of hands, elbows, and 
ankles.  

The examiner noted that the veteran's pattern of joint 
arthritis was not consistent with arthritis caused by 
psoriasis.  Psoriatic arthritis typically caused a discrete 
sacroiliitis and thick swollen fingers and toes in the form 
of sausages.  It was noted that the veteran's clinical 
picture was more consistent with degenerative arthritis and 
arthralgia seen as part of the normal aging process.  In 
summary, there was no evidence of psoriatic arthritis.  

The veteran was accorded a hearing before the undersigned at 
the RO in July 1999.  At that time, he testified that he was 
not under treatment but used an over the counter medication.  
He reported that his psoriasis fluctuated in severity.  He 
reported currently it was very mild and in remission.  He 
reported that flareups could last up to a year and then 
disappear.  The veteran reported that his lesions affected 
the knuckles of both hands, elbows, eyebrows, scalp, and 
ankles.  He reported there was no evidence of swelling.  He 
reported constant pain in his ankles.  He reported that 
exacerbation of his psoriasis were stress related. 

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7 (1999).

A 30 percent evaluation may be assigned for psoriasis with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A maximum evaluation of 50 percent may be 
assigned for psoriasis with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118; Diagnostic Code 7816.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for chronic active 
psoriasis, including psoriatic arthritis is not warranted.

The evidence of record shows that the veteran reported an 
exacerbation of psoriasis in 1997 due to stress, which 
apparently cleared up without inpatient treatment.  The 
evidence does not show, and the veteran has not reported, 
fairly regular treatment for psoriasis.  The veteran has 
reported that his psoriasis is in remission.  The most recent 
medical evidence, the March 1998 VA examination found only 
scattered two centimeter, hyperkeratotic, elevated patches on 
the back of both hands with a shimmery scale.  

The Board finds that the preponderance of the evidence of 
record demonstrates that the criteria for the next higher 
schedular evaluation of 50 percent have not been met.  There 
is no medical evidence in the record of ulceration or that 
the veteran's psoriasis was ever exceptionally repugnant.  
Further, a VA examination specifically addressed whether the 
veteran had psoriatic arthritis and found none.  The medical 
evidence also does not reveal extensive crusting.  No 
crusting was noted in the most recent examination report.  In 
sum, the record is devoid of any report of systemic 
manifestations, ulceration, or crusting.

During acute periods of exacerbation, which according to the 
veteran resolved with over the counter medication, the 
veteran may experience extensive exfoliation.  However such 
extensive exfoliation has not been documented, and as 
reported by the veteran, have been infrequent.  As the 
remainder of the criteria for the higher evaluation are not 
met, the Board finds that the disability picture does not 
more nearly approximate the criteria required for the 50 
percent rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for service- connected psoriasis.

In exceptional cases where the schedular evaluation is found 
to be inadequate, the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service may approve 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).  The question of an extra-schedular rating is 
a component of the appellant's claim for an increased rating, 
Floyd v. Brown, 9 Vet. App. 88, 96.

In the instant case, the RO considered the applicability of § 
3.321 in the May 1998 supplemental statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The veteran's psoriasis has not required any 
periods of hospitalization since service.  Therefore, it 
cannot be concluded that it requires frequent periods of 
hospitalization.

The veteran initially reported that the service connected 
psoriasis was had an impact on his employment in his travel 
board hearing in July 1999.  The record, however, shows that 
despite the veteran's feelings of embarrassment, he has 
maintained his employment.  He has not reported time lost 
from work due to his disability, or a loss of any specific 
employment opportunity.  The Board finds that this record 
does not show that his disability causes marked interference 
with employment or warrants referral for consideration of an 
extra-schedular rating.


ORDER

Entitlement to a rating in excess of 30 percent for 
psoriasis, including psoriatic arthritis is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

